Case: 2:17-cv-00372-MHW-KAJ Doc #: 86 Filed: 12/31/18 Page: 1 of 1 PAGEID #: 6583



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

                      Plaintiffs,

                                                    Civil Action 2:17-cv-372
       vs.                                          Judge Michael H. Watson
                                                    Magistrate Judge Jolson
U.S. FOREST SERVICE, et al.,

                      Defendants.


                                            ORDER

       On December 21, 2018, the parties filed a purported Stipulation on Briefing Deadlines

for Responses to Plaintiffs’ Motion to Take Judicial Notice (Doc. 85). Parties are not permitted

to stipulate to extensions of time to respond to motions. S.D. Ohio Civ. R. 6.1(b). The Court

construes the parties’ purported stipulation as a motion for extension of time and GRANTS it.

In addition, if the government shutdown affects the progression of this litigation in any way, the

parties are DIRECTED to inform the Undersigned.

       IT IS SO ORDERED.



Date: December 31, 2018                                     s/ Kimberly A. Jolson
                                                            Kimberly A. Jolson
                                                            United States Magistrate Judge
